 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                    Case No. 1:19-cv-00287-AWI-JDP (HC)
12                         Petitioner,                 ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION TO DISMISS
13           v.                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS
14    DAVID BAUGHMAN and XAVIER
      BACERRA,                                         ECF No. 3
15
                           Respondents.
16

17
            Petitioner Zane Hubbard, a state prisoner without counsel, seeks a writ of habeas corpus
18
     under 28 U.S.C. § 2254. ECF No. 1. On September 25, 2019, the Magistrate Judge
19
     recommended that the Court deny the habeas petition and decline to issue a certificate of
20
     appealability. ECF No. 3. Petitioner has not objected, and the deadline to do so has passed.
21
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
22
     de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the
23
     Findings and Recommendation are supported by the record and proper analysis, and there is no
24
     need to modify the Findings and Recommendation.
25
            Accordingly, IT IS HEREBY ORDERED that:
26
            1. The Findings and Recommendation issued on September 25, 2019, ECF No. 3, are
27
                  adopted in full;
28
                                                      1
 1         2. The Petition for Writ of Habeas Corpus is dismissed without prejudice;

 2         3. Petitioner’s Motion to Proceed in Forma Pauperis, ECF No. 2, is denied as moot;

 3         4. The Court declines to issue a certificate of appealability; and

 4         5. The Clerk of Court shall enter judgment in favor of respondent and close the case.

 5
     IT IS SO ORDERED.
 6

 7   Dated: November 6, 2019
                                                SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
